DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective / corresponding claims of U.S. Patent No. 10,974,858 (hereinafter referred to as “reference”). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application are present either in the same language, or using similar terms or synonyms. For illustration purposes, several comparison are shown below, where additions or subtractions are underlined or crossed-out relative to the reference patent claim, as a baseline.
Regarding Claim 1, it is rejected over reference claim 1 (analysis below). Note that the capability “to cut open …” may be either interpreted as intended use, or representing a capability of the cutting edge of the invention of reference claim 1. Furthermore, “resiliently deformable biasing element” is understood equivalent to “biasing element”, and understood to represent a compressible spring or equivalent (Specification support in Para 0061, see compression spring 360 e.g. in Fig. 4E) per a 3-prong analysis under 35 USC 112f, as follows: (A) “element” is a placeholder; (B) “biasing “ or “resiliently deformable biasing” designates the function, and (C) no structure is provided in the claim, to support the function. 

    PNG
    media_image1.png
    500
    434
    media_image1.png
    Greyscale

Regarding Claim 11, it is rejected over reference claim 27 (analysis below). Note that the functional capability “edge is exposed” may be interpreted as representing a capability of a working position of the cutting member of the invention of reference claim 27. See discussion of “biasing element” under 35 USC 112f detailed above. 

    PNG
    media_image2.png
    510
    440
    media_image2.png
    Greyscale

Similar considerations apply to dependent claims, which are rejected in a one-to-one relationship over reference dependent claims (e.g. Claim 5 over reference claim 6, Claim 6 of reference claim 7, Claim 7 over reference claim 8, etc.)

REASONS FOR THE INDICATION OF ALLOWABLE SUBJECT MATTER
Regarding independent claims 1 and 11, similar considerations apply as presented in detail in the 10/15/2020 Notice of Allowance of parent application 15/472,007 (Pages 2-3), including illustration and contrast with the prior art. 
The prior art of record fails to teach an inflatable-cushion inflation and sealing device having all limitations claimed, including a nozzle filling inflated cushions made of a conveyed (see “drive mechanism that drives the film web over the nozzle” at end of claim) film web with a fluid, a cutting member including (A) a blade holder, (B) a blade guard and (C) a biasing element connected between the blade holder and the blade guard and biasing the blade guard to move toward a safety position in which the blade guard covers a cutting edge positioned by the blade holder adjacent the nozzle, cutting edge cutting the web to come off the nozzle, and particularly comprising:
Claim 1: the biasing element of the cutting member being a “resiliently deformable biasing element” (understood under 35 USC 112f as a compression spring or equivalent, see above).
Claim 11:  a blocking element (i.e. a housing plate like plate 184 in Para 0066 and Fig. 2C-D, 4A-B  or equivalent) configured to stop movement of the blade guard while the blade holder continues to move towards a working position in which the cutting edge is exposed, the blocking element contacting (i.e. directly) the blade guard, permitting the cutting edge to pass by the blocking element while the blade guard is prevented to pass by the blocking element (also see “stop movement of the blade guard” above).
Since the prior art (e.g. US Pub 20140261752 by Wetsch) teaches apparatuses that lack said features, the prior art does not anticipate the claimed subject matter. For illustration purposes, Figs. 4A-4M of the examined disclosure show a biasing element 360 connected between a blade holder (“tray 320”) and a blade guard 330 (covering blade 310), the biasing element being an  spring 360 (also Para 0061 of the published specification) and performing the recited function, as well as a blocking element represented by housing plate 184 (Fig. 2C-D, 4A-B, Para 0066) preventing the blade guard 330 from passing by/beyond housing plate 184 as movement of the blade guard 330 is stopped and only the blade holder / tray 320 is permitted to pass by and bring the cutting edge 310/312 into working position.  This is different from apparatuses taught by the prior art of record, for example see Wetsch-752 teaching a biasing element which is a monolithic peg 220 (Fig. 13) which is not resiliently deformable and is not a spring. For additional contrast and illustration, Wetsch-752 may be interpreted as teaching a blocking element represented by a distal curved portion of track 222 (Figs. 9-10), however not having the presently recited functionality of Claim 11, as the blade guard 218 is not completely stopped relative to the nozzle, by a stopping/blocking action of the blocking element 222 (in particular, consider transition from the safety position of Fig. 10 towards the working position of Fig. 9, noting that there no identifiable moment when the blade guard 218 stops moving, however permitting the blade holder 190 to move towards the working position).   Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 1-20  would be allowable if amended to overcome the double patenting rejection(s) detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731